UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2015 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of September 30, 2015, 188,540,876 of the registrant’s common shares of beneficial interest are outstanding. PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of September 30, 2015 and December 31, 2014 3 Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2015 and 2014 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Nine Months Ended September 30, 2015 and 2014 5 Consolidated Statements of Changes in Equity (Unaudited) for the Nine Months Ended September 30, 2015 and 2014 6 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2015 and 2014 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 35 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 75 Item 4. Controls and Procedures 75 PART II. Other Information: Item 1. Legal Proceedings 76 Item 1A. Risk Factors 76 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 76 Item 3. Defaults Upon Senior Securities 76 Item 4. Mine Safety Disclosures 76 Item 5. Other Information 76 Item 6. Exhibits 76 SIGNATURES 77 EXHIBIT INDEX 78 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) September 30, 2015 December 31, 2014 ASSETS Real estate, at cost: Land $ 4,045,042 $ 3,861,913 Buildings and improvements 12,278,443 11,705,749 Development costs and construction in progress 1,389,471 1,128,037 Leasehold improvements and equipment 131,760 126,659 Total 17,844,716 16,822,358 Less accumulated depreciation and amortization (3,364,932) (3,161,633) Real estate, net 14,479,784 13,660,725 Cash and cash equivalents 788,137 1,198,477 Restricted cash 107,965 176,204 Marketable securities 152,927 206,323 Tenant and other receivables, net of allowance for doubtful accounts of $11,640 and $12,210 108,106 109,998 Investments in partially owned entities 1,460,178 1,240,489 Real estate fund investments 555,414 513,973 Receivable arising from the straight-lining of rents, net of allowance of $2,922 and $3,190 885,340 787,271 Deferred leasing and financing costs, net of accumulated amortization of $292,767 and $281,109 572,969 475,158 Identified intangible assets, net of accumulated amortization of $190,543 and $199,821 241,814 225,155 Assets related to discontinued operations 35,142 2,244,481 Other assets 584,150 410,066 $ 19,971,926 $ 21,248,320 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgages payable $ 9,159,413 $ 8,263,165 Senior unsecured notes 847,594 1,347,159 Accounts payable and accrued expenses 465,045 447,745 Deferred revenue 377,951 358,613 Deferred compensation plan 117,037 117,284 Liabilities related to discontinued operations 11,520 1,511,362 Other liabilities 434,980 375,830 Total liabilities 11,413,540 12,421,158 Commitments and contingencies Redeemable noncontrolling interests: Class A units - 12,258,987 and 11,356,550 units outstanding 1,108,457 1,336,780 Series D cumulative redeemable preferred units - 177,101 and 1 units outstanding 5,428 1,000 Total redeemable noncontrolling interests 1,113,885 1,337,780 Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 52,677,629 and 52,678,939 shares 1,276,985 1,277,026 Common shares of beneficial interest: $.04 par value per share; authorized 250,000,000 shares; issued and outstanding 188,540,876 and 187,887,498 shares 7,519 7,493 Additional capital 7,232,766 6,873,025 Earnings less than distributions (1,878,716) (1,505,385) Accumulated other comprehensive income 43,593 93,267 Total Vornado shareholders' equity 6,682,147 6,745,426 Noncontrolling interests in consolidated subsidiaries 762,354 743,956 Total equity 7,444,501 7,489,382 $ 19,971,926 $ 21,248,320 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2015 2014 2015 2014 REVENUES: Property rentals $ 526,337 $ 474,978 $ 1,541,454 $ 1,420,608 Tenant expense reimbursements 67,098 65,953 196,234 180,364 Fee and other income 34,161 37,779 112,998 114,530 Total revenues 627,596 578,710 1,850,686 1,715,502 EXPENSES: Operating 256,561 240,088 753,744 707,047 Depreciation and amortization 141,920 114,822 402,999 359,814 General and administrative 36,157 40,384 133,838 128,364 Acquisition and transaction related costs 1,518 1,277 7,560 3,629 Total expenses 436,156 396,571 1,298,141 1,198,854 Operating income 191,440 182,139 552,545 516,648 Loss from partially owned entities (325) (26,034) (8,709) (78,676) Income from real estate fund investments 1,665 24,160 52,122 142,418 Interest and other investment income, net 3,160 7,568 19,618 28,814 Interest and debt expense (95,344) (100,817) (279,110) (301,042) Net gain on disposition of wholly owned and partially owned assets 103,037 2,665 104,897 13,205 Income before income taxes 203,633 89,681 441,363 321,367 Income tax (expense) benefit (2,856) (2,652) 84,245 (6,783) Income from continuing operations 200,777 87,029 525,608 314,584 Income from discontinued operations 34,463 82,168 50,278 118,456 Net income 235,240 169,197 575,886 433,040 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (3,302) (9,685) (38,370) (85,239) Operating Partnership (12,704) (7,988) (28,189) (16,552) Net income attributable to Vornado 219,234 151,524 509,327 331,249 Preferred share dividends (20,364) (20,365) (60,213) (61,099) NET INCOME attributable to common shareholders $ 198,870 $ 131,159 $ 449,114 $ 270,150 INCOME PER COMMON SHARE - BASIC: Income from continuing operations, net $ 0.88 $ 0.29 $ 2.13 $ 0.84 Income from discontinued operations, net 0.17 0.41 0.25 0.60 Net income per common share $ 1.05 $ 0.70 $ 2.38 $ 1.44 Weighted average shares outstanding 188,504 187,671 188,291 187,503 INCOME PER COMMON SHARE - DILUTED: Income from continuing operations, net $ 0.88 $ 0.28 $ 2.12 $ 0.84 Income from discontinued operations, net 0.17 0.41 0.25 0.59 Net income per common share $ 1.05 $ 0.69 $ 2.37 $ 1.43 Weighted average shares outstanding 189,581 188,812 189,789 188,592 DIVIDENDS PER COMMON SHARE $ 0.63 $ 0.73 $ 1.89 $ 2.19 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in thousands) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2015 2014 2015 2014 Net income $ 235,240 $ 169,197 $ 575,886 $ 433,040 Other comprehensive income (loss): Reduction in unrealized net gain on available-for-sale securities (7,064) (22,764) (53,396) (7,761) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries (114) (6,028) (1,148) (151) (Reduction) increase in value of interest rate swap and other (289) 4,782 1,788 5,846 Comprehensive income 227,773 145,187 523,130 430,974 Less comprehensive income attributable to noncontrolling interests (15,559) (16,304) (63,477) (101,682) Comprehensive income attributable to Vornado $ 212,214 $ 128,883 $ 459,653 $ 329,292 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2014 52,679 $ 1,277,026 187,887 $ 7,493 $ 6,873,025 $ (1,505,385) $ 93,267 $ 743,956 $ 7,489,382 Net income attributable to Vornado - 509,327 - - 509,327 Net income attributable to noncontrolling interests in consolidated subsidiaries - 38,370 38,370 Distribution of Urban Edge Properties - (464,262) - (341) (464,603) Dividends on common shares - (355,945) - - (355,945) Dividends on preferred shares - (60,213) - - (60,213) Common shares issued: Upon redemption of Class A units, at redemption value - - 437 17 46,676 - - - 46,693 Under employees' share option plan - - 198 8 14,197 (2,579) - - 11,626 Under dividend reinvestment plan - - 11 - 1,068 - - - 1,068 Contributions: Real estate fund investments - 51,725 51,725 Distributions: Real estate fund investments - (70,875) (70,875) Other - (397) (397) Conversion of Series A preferred shares to common shares (1) (41) 2 - 41 - Deferred compensation shares and options - - 6 1 2,046 (359) - - 1,688 Reduction in unrealized net gain on available-for-sale securities - (53,396) - (53,396) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (1,148) - (1,148) Increase in value of interest rate swap - 1,783 - 1,783 Adjustments to carry redeemable Class A units at redemption value - 295,713 - - - 295,713 Redeemable noncontrolling interests' share of above adjustments - 3,082 - 3,082 Other - 700 5 (84) 621 Balance, September 30, 2015 52,678 $ 1,276,985 188,541 $ 7,519 $ 7,232,766 $ (1,878,716) $ 43,593 $ 762,354 $ 7,444,501 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,469 $ 7,143,840 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 Net income attributable to Vornado - 331,249 - - 331,249 Net income attributable to noncontrolling interests in consolidated subsidiaries - 85,239 85,239 Dividends on common shares - (410,724) - - (410,724) Dividends on preferred shares - (61,099) - - (61,099) Common shares issued: Upon redemption of Class A units, at redemption value - - 227 9 22,659 - - - 22,668 Under employees' share option plan - - 199 8 12,342 - - - 12,350 Under dividend reinvestment plan - - 13 - 1,387 - - - 1,387 Contributions: Real estate fund investments - 5,297 5,297 Other - 5,000 5,000 Distributions: Real estate fund investments - (182,964) (182,964) Other - (643) (643) Transfer of noncontrolling interest in real estate fund investments - (33,028) (33,028) Conversion of Series A preferred shares to common shares (4) (193) 6 - 193 - Deferred compensation shares and options - - 5 1 4,645 (340) - - 4,306 Reduction in unrealized net gain on available-for-sale securities - (7,761) - (7,761) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (151) - (151) Increase in value of interest rate swap - 5,846 - 5,846 Adjustments to carry redeemable Class A units at redemption value - (144,231) - - - (144,231) Redeemable noncontrolling interests' share of above adjustments - 109 - 109 Other - (6) - - (297) (2,372) - - (2,675) Balance, September 30, 2014 52,679 $ 1,277,026 187,735 $ 7,487 $ 7,040,538 $ (1,878,125) $ 69,580 $ 708,413 $ 7,224,919 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) For the Nine Months Ended September 30, 2015 2014 Cash Flows from Operating Activities: Net income $ 575,886 $ 433,040 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 420,494 423,959 Straight-lining of rental income (108,529) (56,983) Net gain on disposition of wholly owned and partially owned assets (104,897) (13,205) Return of capital from real estate fund investments 91,036 215,676 Reversal of allowance for deferred tax assets (90,030) - Net gains on sale of real estate and other (65,396) (57,796) Distributions of income from partially owned entities 51,650 42,164 Amortization of below-market leases, net (45,918) (32,663) Net realized and unrealized gains on real estate fund investments (38,781) (131,558) Other non-cash adjustments 35,190 28,691 Loss from partially owned entities 7,961 77,426 Impairment losses 256 20,842 Defeasance cost in connection with the refinancing of mortgage notes payable - 5,589 Changes in operating assets and liabilities: Real estate fund investments (95,010) (3,392) Tenant and other receivables, net 1,892 (2,775) Prepaid assets (77,899) (85,372) Other assets (92,413) (68,833) Accounts payable and accrued expenses (5,799) 36,949 Other liabilities (16,168) (3,190) Net cash provided by operating activities 443,525 828,569 Cash Flows from Investing Activities: Acquisitions of real estate and other (388,565) (95,546) Proceeds from sales of real estate and related investments 375,850 335,489 Development costs and construction in progress (339,586) (368,571) Additions to real estate (207,845) (171,660) Restricted cash 201,895 101,592 Investments in partially owned entities (144,890) (91,697) Distributions of capital from partially owned entities 31,822 8,130 Investments in loans receivable (25,845) (11,380) Proceeds from repayments of mortgage and mezzanine loans receivable and other 16,781 96,504 Net cash used in investing activities (480,383) (197,139) See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) (Amounts in thousands) For the Nine Months Ended September 30, 2015 2014 Cash Flows from Financing Activities: Proceeds from borrowings $ 2,876,460 $ 1,713,285 Repayments of borrowings (2,539,677) (343,354) Dividends paid on common shares (355,945) (410,724) Cash included in the spin-off of Urban Edge Properties (225,000) - Distributions to noncontrolling interests (93,738) (208,773) Dividends paid on preferred shares (60,213) (61,102) Contributions from noncontrolling interests 51,725 5,297 Debt issuance costs (37,467) (40,424) Proceeds received from exercise of employee share options 15,273 13,738 Repurchase of shares related to stock compensation agreements and/or related tax withholdings and other (4,900) (637) Purchase of marketable securities in connection with the defeasance of mortgage notes payable - (198,884) Net cash (used in) provided by financing activities (373,482) 468,422 Net (decrease) increase in cash and cash equivalents (410,340) 1,099,852 Cash and cash equivalents at beginning of period 1,198,477 583,290 Cash and cash equivalents at end of period $ 788,137 $ 1,683,142 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $40,924 and $46,517 $ 256,254 $ 317,162 Cash payments for income taxes $ 7,640 $ 9,407 Non-Cash Investing and Financing Activities: Non-cash distribution of Urban Edge Properties: Assets $ 1,722,263 $ - Liabilities (1,482,660) - Equity (239,603) - Adjustments to carry redeemable Class A units at redemption value 295,713 (144,231) Transfer of interest in real estate to Pennsylvania Real Estate Investment Trust (145,313) - Write-off of fully depreciated assets (127,788) (103,184) Accrued capital expenditures included in accounts payable and accrued expenses 95,535 103,032 Like-kind exchange of real estate: Acquisitions 80,269 50,159 Dispositions (213,621) (50,159) Class A units in connection with acquisition 80,000 - Financing assumed in acquisitions 62,000 - Marketable securities transferred in connection with the defeasance of mortgage notes payable - 198,884 Defeasance of mortgage notes payable - (193,406) Elimination of a mortgage and mezzanine loan asset and liability - 59,375 Transfer of interest in real estate fund investments to an unconsolidated joint venture - (58,564) Transfer of noncontrolling interest in real estate fund investments - (33,028) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty Trust (“Vornado”) is a fully‑integrated real estate investment trust (“REIT”) and conducts its business through, and substantially all of its interests in properties are held by, Vornado Realty L.P., a Delaware limited partnership (the “Operating Partnership”). Vornado is the sole general partner of, and owned approximately 93.6% of the common limited partnership interest in, the Operating Partnership at September 30, 2015. All references to “we,” “us,” “our,” the “Company” and “Vornado” refer to Vornado Realty Trust and its consolidated subsidiaries, including the Operating Partnership. On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225,000,000 of cash to Urban Edge Properties (“UE”) (NYSE: UE). As part of this transaction, we retained 5,717,184 UE operating partnership units (5.4% ownership interest). We are providing transition services to UE for an initial period of up to two years, including information technology, human resources, tax and financial reporting. UE is providing us with leasing and property management services for (i) certain small retail properties that we plan to sell, and (ii) our affiliate, Alexander’s, Inc. (NYSE: ALX) Rego Park retail assets. Steven Roth, our Chairman and Chief Executive Officer is a member of the Board of Trustees of UE. The spin-off distribution was effected by Vornado distributing one UE common share for every two Vornado common shares. The historical financial results of UE are reflected in our consolidated financial statements as discontinued operations for all periods presented. 2. Basis of Presentation and Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado and its consolidated subsidiaries, including the Operating Partnership. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the SEC and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form10-K, as amended, for the year ended December 31, 2014, as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and nine months ended September 30, 2015 are not necessarily indicative of the operating results for the full year. Certain prior year balances have been reclassified in order to conform to the current period presentation. Beginning in the three months ended March 31, 2015, the Company classifies signage revenue within “property rentals”. For the three and nine months ended September 30, 2014, $7,698,000 and $25,889,000, respectively, related to signage revenue has been reclassified from “fee and other income” to “property rentals” to conform to the current period presentation. Significant Accounting Policies Condominium Units Held For Sale: Pursuant to ASC 605-35-25-88, Revenue Recognition: Completed Contract Method, revenue from condominium unit sales is recognized upon closing of the sale, as all conditions for full profit recognition have not been met until that time. We use the relative sales value method to allocate costs to individual condominium units. We are constructing a residential condominium tower containing 392,000 salable square feet on our 220 Central Park South development site. 10 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 2. Basis of Presentation and Significant Accounting Policies - continued Significant Accounting Policies - continued Income Taxes: We operate in a manner intended to enable us to continue to qualify as a REIT under Sections 856‑860 of the Internal Revenue Code of 1986, as amended. Under those sections, a REIT which distributes at least 90% of its REIT taxable income as a dividend to its shareholders each year and which meets certain other conditions will not be taxed on that portion of its taxable income which is distributed to its shareholders. We distribute to our shareholders 100% of our taxable income and therefore, no provision for Federal income taxes is required. We have elected to treat certain consolidated subsidiaries, and may in the future elect to treat newly formed subsidiaries, as taxable REIT subsidiaries pursuant to an amendment to the Internal Revenue Code that became effective January 1, 2001. Taxable REIT subsidiaries may participate in non-real estate related activities and/or perform non-customary services for tenants and are subject to Federal and State income tax at regular corporate tax rates. At September 30, 2015 and December 31, 2014, our taxable REIT subsidiaries had deferred tax assets related to net operating loss carryforwards of $95,419,000 and $94,100,000, respectively, which are included in “other assets” on our consolidated balance sheets. Prior to the quarter ended June 30, 2015, there was a full valuation allowance against these deferred tax assets because we had not determined that it is more-likely-than-not that we would use the net operating loss carryforwards to offset future taxable income. Based upon residential condominium unit sales, among other factors, we have concluded that it is more-likely-than-not that we will generate sufficient taxable income to realize these deferred tax assets. Accordingly, during the second quarter of 2015, we reversed $90,030,000 of the allowance for deferred tax assets and recognized an income tax benefit in our consolidated statements of income. 3. Recently Issued Accounting Literature In April 2014, the Financial Accounting Standards Board (“FASB”) issued an update (“ASU 2014-08”) Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity to ASC Topic 205, Presentation of Financial Statements and ASC Topic 360, Property Plant and Equipment. Under ASU 2014-08, only disposals that represent a strategic shift that has (or will have) a major effect on the entity’s results and operations would qualify as discontinued operations. In addition, ASU 2014-08 expands the disclosure requirements for disposals that meet the definition of a discontinued operation and requires entities to disclose information about disposals of individually significant components that do not meet the definition of discontinued operations. ASU 2014-08 is effective for interim and annual reporting periods in fiscal years that began after December 15, 2014. Upon adoption of this standard on January 1, 2015, individual properties sold in the ordinary course of business are not expected to qualify as discontinued operations. The financial results of UE and certain other retail assets are reflected in our consolidated financial statements as discontinued operations for all periods presented (see Note 8 – Dispositions for further details). In May 2014, the FASB issued an update ("ASU 2014-09") establishing ASC Topic 606, Revenue from Contracts with Customers . ASU 2014-09 establishes a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most of the existing revenue recognition guidance. ASU 2014-09 requires an entity to recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services and also requires certain additional disclosures. ASU 2014-09 is effective for interim and annual reporting periods in fiscal years that begin after December 15, 2017. We are currently evaluating the impact of the adoption of ASU 2014-09 on our consolidated financial statements. 11 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 3. Recently Issued Accounting Literature - continued In June 2014, the FASB issued an update (“ASU 2014-12”) to ASC Topic 718, Compensation – Stock Compensation. ASU 2014-12 requires an entity to treat performance targets that can be met after the requisite service period of a share based award has ended, as a performance condition that affects vesting. ASU 2014-12 is effective for interim and annual reporting periods in fiscal years that begin after December 15, 2015. We are currently evaluating the impact of the adoption of ASU 2014-12 on our consolidated financial statements. In February 2015, the FASB issued an update (“ASU 2015-02”) Amendments to the Consolidation Analysis to ASC Topic 810, Consolidation. ASU 2015-02 affects reporting entities that are required to evaluate whether they should consolidate certain legal entities. Specifically, the amendments: (i) modify the evaluation of whether limited partnerships and similar legal entities are variable interest entities ("VIEs") or voting interest entities, (ii) eliminate the presumption that a general partner should consolidate a limited partnership, (iii) affect the consolidation analysis of reporting entities that are involved with VIEs, and (iv) provide a scope exception for certain entities. ASU 2015-02 is effective for interim and annual reporting periods beginning after December 15, 2015. We are currently evaluating the impact of the adoption of ASU 2015-02 on our consolidated financial statements. In April 2015, the FASB issued an update (“ASU 2015-03”) Simplifying the Presentation of
